
	
		II
		112th CONGRESS
		2d Session
		S. 3059
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on boys’ knitted or
		  crocheted shirts of man-made fibers.
	
	
		1.Boys’ knitted or crocheted
			 shirts of man-made fibers
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Boys’ knitted or crocheted shirts of man-made fibers, the
						foregoing not imported as parts of playsuits (provided for in subheading
						6105.20.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
